Douglas, J.,
dissenting.
{¶ 19} I respectfully dissent from the majority opinion. While I do not have any basic disagreement with the majority opinion, I nevertheless dissent because I do not believe that the opinion does what should be done with this case. We should terminate the underlying litigation and give the case the decent burial it deserves.
{¶ 20} I understand and concede that the matter before us directly involves only the temporary restraining order issued by the trial court. There are, however, other issues peripherally raised that we could comment on and on the basis of which we could conclude that the underlying case should also be dismissed. The issues involving free speech and a mayor’s right to communicate with his constituents should not be ignored, and the election involved has come and gone, the mayor is no longer in office, and the republic has, somehow, survived. The citizens of Cleveland should be spared the expense that will occur with further litigation, which, in the end, is doomed to be found not well taken. *400We should see to it that no further time, effort, or expense is wasted. As part of our entry, I would dismiss the underlying case.
Climaco, Lefkowitz, Peca, Wilcox & Garofoli Co., L.P.A., Anthony J. Garofoli, David M. Cuppage and Scott D. Simpkins, for appellants.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles E. Hannan, Assistant Prosecuting Attorney, for appellee.